Citation Nr: 1021267	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine at 
L4-L5, L5-S1.  

2.  Whether new and material evidence had been received to 
reopen the claim of service connection for a right leg 
disability, to include as secondary to degenerative joint 
disease of the lumbar spine; and, if so, entitlement to 
service connection for a right leg disability, to include as 
secondary to degenerative joint disease of the lumbar spine.  

3.  Entitlement to service connection for a left leg 
disability, to include as secondary to degenerative joint 
disease of the lumbar spine.  

4.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to degenerative joint 
disease of the lumbar spine.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 
to February 1976, June 1978 to June 1984, and June 1988 to 
June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in January 2009. 

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues relate to 
the Board's jurisdiction to reach and adjudicate the 
underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the November 2004 RO rating decision 
denied the Veteran's claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran filed a Notice of 
Disagreement  in January 2005; however, after the issuance of 
the April 2005 Statement of the Case (SOC) he failed to file 
a timely Substantive Appeal even after he was granted a 30 
day extension in April 2008.  The Veteran then filed a claim 
for TDIU in June 2008 and was notified by an August 2008 
letter that the issue of TIDU was not on appeal.  Therefore, 
the Board finds that the issue of TIDU is not on appeal and 
refers it to the RO for further development. 


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine at L4-L5, 
L5-S1 is not manifested by unfavorable ankylosis of the 
thoracolumbar spine, and the Veteran has not experienced 
incapacitating episodes.

2.   In a January 1999 rating decision the RO denied the 
issue of nerve condition of the right leg secondary to 
degenerative joint disease of the lumbar spine.  The Veteran 
did not appeal that decision.

3.  In November 2002 and August 2003 rating decisions the RO 
denied the Veteran's petitions to reopen his claim for nerve 
condition of the right leg secondary to degenerative joint 
disease of the lumbar spine and the Veteran did not appeal 
those decisions.

4.  The additional evidence received since the August 2003 RO 
rating decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a right leg disability, to include 
as secondary to degenerative joint disease of the lumbar 
spine.  

5.  The evidence does not establish that the Veteran has a 
right leg disability that is related to service or is related 
to a service connected disability.

6.  The evidence does not establish that the Veteran has a 
left leg disability that is related to service or is related 
to a service connected disability.

7.  The evidence does not establish that the Veteran has a 
bilateral hip disability that is related to service or is 
related to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 40 percent for degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5242, 5243 
(2009).

2.  The August 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2003); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.1103(a) (2009).

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a right leg disability.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2009).  

4.  The Veteran's right leg disability was not incurred in 
service and is not proximately due to or the result of 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§  1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).  

5.  The Veteran's left leg disability was not incurred in 
service and is not proximately due to or the result of 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§  1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).  

6.  The Veteran's bilateral hip disability was not incurred 
in service and is not proximately due to or the result of 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§  1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2004, prior to the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for secondary service connection , the record 
must show: evidence of a current disability; evidence of a 
service-connected disability; and, medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  The Veteran had an 
opportunity to respond prior to the issuance of the November 
2004 rating decision.  

In May 2005 the RO sent the Veteran a letter that advised him 
that in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse.  The Veteran had an opportunity 
to respond prior to the June 2008 Supplemental Statement of 
the Case (SSOC). 

The Board notes that specific to requests to reopen, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Prior to this petition to reopen the Veteran's claim 
he was notified in October 2002 of what was needed to reopen 
his claim.  The Board finds that the Veteran is not 
prejudiced since the decision in this appeal is favorable to 
the Veteran with respect to the issue of whether to reopen 
the claim.

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the July 2004 and May 2005 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2004 and May 2005 letters advised the Veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2005 SOC, which 
suffices for Dingess.  

The Board notes that the Veteran was not informed about the 
effective date that may be assigned; however, the Board finds 
that the omission is harmless.  The Board's decision below 
denies the claims on appeal and so no effective date will be 
assigned.  Therefore, there is accordingly no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in October 2004 and 
September 2008. 

The Veteran has also been afforded a hearing before the Board 
and has been provided VA examinations for his back, legs, and 
hips.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II. Analysis

I. Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2009).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The November 2004 RO rating decision continued the Veteran's 
40 percent disability rating for his degenerative joint 
disease of the lumbar spine at L4-L5, L5-S1.  The Board notes 
that the rating criteria for diseases of the spine had three 
periods of revisions, first is the old criteria for the 
period through September 22, 2002, then the interim criteria 
from September 23, 2002, and then finally the new criteria 
for the period since September 26, 2003.  The Veteran filed 
his claim for increased rating on June 24, 2004, and 
therefore, the Veteran's disability will be rated only under 
the new criteria.  

The Board notes that the new criteria, effective on September 
26, 2003, incorporates the new criteria for evaluating 
intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  

Under the new criteria a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
 
Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

At the Veteran's October 2004 VA examination he reported pain 
primarily located on the right side of his lumbar region, 
which was tender to palpation.  He reported constant pressure 
like pain, which was worse when he walked and occasionally 
radiated down his back through his hips and down to his foot.  
With his flare-ups there was more of an increased sensation.  

On examination the VA examiner noted that the Veteran had 
mild discomfort throughout the lumbar region, particularly L5 
and S1; however, there were no masses, muscle spasms, or 
erythema.  The Veteran's range of motion for forward flexion 
was from 0 degrees to 80 degrees, extension was from 0 
degrees to 10 degrees, left and right lateral flexion was 
from 0 degrees to 20 degrees, and left and right lateral 
rotation was from 0 degrees to 30 degrees.  There was no 
further extent of decreased range of motion due to pain, 
fatigue, weakness, or lack of endurance.  There was also no 
evidence of any postural abnormalities.  

The VA examiner noted that July 2002 lumbosacral spine films 
revealed mild L5 to S1 degenerative disc disease and 
vertebral bodies that were well aligned.  It was also noted 
that June 2003 films revealed mild anterior bone spurs, but 
otherwise a normal lumbar spine series.  The VA examiner 
diagnosed the Veteran with lumbar degenerative disc disease. 

The Veteran had a VA examination in September 2008, where he 
stated that he had constant pain in his back.  He described 
the pain as aching and spasmodic in nature.  It was noted 
that he took nonsteroidal anti-inflammatory medication, a 
muscle relaxant, and Gabapentin.  He reported that he had no 
spontaneous flare-ups or used any assistive devices.  He 
stated that he could not bend too long and could not lift 
anything too heavy and that these were his only limitations 
on his activities of daily living.  

The VA examiner stated that gross examination of the 
Veteran's back revealed no abnormality, he had normal lumbar 
lordosis, there was no visible paraspinal muscle spasms, and 
palpation of the back did not reveal any pain.  His range of 
motion for forward flexion was from 0 degrees to 85 degrees 
with pain and tightness, extension was from 0 degrees to 15 
degrees, left and right lateral flexion was from 0 to 25 
degrees, right and left lateral rotation was 0 degrees to 30 
degrees.  On flexion, extension, and lateral flexion he 
complained of increased pain with fatigability and lack of 
endurance; however, he did not have weakness or 
incoordination.  It was noted that MRI studies in March 2007 
and June 2008 revealed chronic degeneration of the disk at 
L5-S1 with associated edematous endplate degeneration and 
mild face degenerative changes at L4-L5.  

The Veteran testified that he had cortisone shots every 3 to 
6 months, which relieved his back pain for 4 to 6 days.  He 
also stated that he had pressure in his low back and could 
not walk without rest. 

After a careful review of the Veteran's VA examinations, VA 
treatment notes, and the Veteran's testimony and comparing it 
to the rating criteria, the Board finds that the service-
connected degenerative joint disease of the lumbar spine at 
L4-L5, L5-S1 does not warrant an increased rating in excess 
of 40 percent.  The Board finds that there is no medical 
evidence that the Veteran has unfavorable ankylosis of the 
entire thoracolumbar spine and therefore, does not meet the 
criteria for a 50 percent disability rating.  

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

The Veteran testified regarding his pain and fatigability.  
He stated that he was unable to stand for long periods of 
time, that he walked with a wobbly gait, that he was unable 
to bend over or pick up his granddaughter.  He testified that 
he spent most of his time sitting at home.  In September 
2008, the Veteran told the VA examiner that his back 
disability has much less affect on his activities of daily 
living that that.  He claims that he cannot lift heavy 
objects and not bend for too long.  Given the disparity in 
these accounts, the Board finds that there is no credible 
evidence that the Veteran has functional limitation beyond 
that contemplated by a 40 percent disability rating.

The Veteran's back disability also could be rated based on 
incapacitating episodes.  In order to be entitled to a rating 
higher than 40 percent the Veteran would have to experience 
incapacating episodes having a total duration of at least 6 
weeks in the past 12 months.  38 C.F.R. § 4.71(a), DC 5243.  
There is no evidence that the Veteran suffers form such 
episodes.  He did not testify to any, and the VA examiner in 
September 2008 indicated that the Veteran had not experienced 
any incapacating episodes in the last 12 months.  Therefore, 
the Board finds that there is no basis for a disability 
rating in excess of 40 percent under this Diagnostic Code.

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996). Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id. 
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to his degenerative joint disease of 
the lumbar spine.  Further, the record weighs against a 
finding of occupational impairment or average industrial 
impairment that is in excess of that contemplated by the 
assigned rating.  In evaluating his occupational impairment, 
the Board recognizes that he has not worked since retiring in 
2003, however, his testimony was that it was his inability to 
stand for long periods of time and his hip and leg 
disabilities that were at least equally responsible for his 
need to retire.  Since the hip and leg disability are not 
service connected, the Board finds that the industrial 
impairment attributable solely to the Veteran's service 
connected lumbar spine disability is not in excess of that 
contemplated by the assigned 40 percent schedular rating.

Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedules, and the 
assigned schedular evaluation is adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation for his disability under 38 C.F.R. 
§ 3.321 is not warranted.

Based on the evidence, the Board finds that an increased 
rating in excess of 40 percent for degenerative joint disease 
of the lumbar spine at is not warranted. 





II.  New and Material Evidence to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted a claim of service connection for a 
nerve condition of the right leg secondary to degenerative 
joint disease of the lumbar spine in January 1998.  The RO 
issued a rating decision in January 1999 that denied service 
connection for a right leg disability because there was no 
evidence of a relationship between the Veteran's right leg 
disability and his degenerative joint disease of the lumbar 
spine.  The Veteran did not file a timely Notice of 
Disagreement.   

The RO subsequently denied reopening the Veteran's claims in 
November 2002 and August 2003 rating decisions; the Veteran 
did not file a timely appeal and therefore, those rating 
decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2003); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.1103(a) (2009).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed to reopen his claim for service connection 
for a right leg disability secondary to degenerative joint 
disease of the lumbar spine in June 2004.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The prior evidence associated with the Veteran's claims file 
was a March 1998 VA examination and VA outpatient treatment 
records from May 1997 to June 2003.   
The additional evidence recently associated with the file 
includes but is not limited to the Veteran's October 2004 and 
September 2008 VA examinations, VA treatment reports from 
October 1998 to March 2005, and the Veteran's testimony.  The 
Board finds that this evidence is "new" in that it was not 
previously of record.  It also is "material" in that it 
clearly supports of his claim, specifically the September 
2008 VA examination addresses the question of a possible 
nexus between the Veteran's service-connected degenerative 
joint disease of the lumbar spine and a nerve condition of 
the right leg.  The Board notes that "new and material 
evidence" can be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability or injury, even when it 
would not be enough to convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a right leg disability secondary to degenerative joint 
disease of the lumbar spine.  

III.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  


Disability of the right and left leg

The Veteran did not suffer from a right or left leg 
disability in service and there is no evidence suggesting 
that the disabilities are directly related to service.  The 
Veteran testified that the believed his right and left leg 
disabilities to be related to his back disability.  
Therefore, there is no basis for direct service connection 
for the right or left leg disabilities.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

The Veteran testified that he has a current nerve condition 
of the legs bilaterally secondary to his degenerative joint 
disease of the lumbar spine.  He testified that he tried to 
not put pressure on his right leg and that his right leg was 
tingly and numb and that it jumped to his left leg. 

At the Veteran's September 2008 VA examination he stated that 
pain radiated to his right leg and toes, it was an aching 
pain that was spasmodic in nature.  The VA examiner stated 
that a sensory examination with light touch, pinprick, and 
vibration did not reveal any abnormality in both the upper 
and lower extremities, including sacral segments.  The VA 
examiner further noted that the Veteran's MRI did not 
substantiate the Veteran's neurological problems in his legs 
due to his back, as he did not have any focal disk 
protrusions or spinal stenosis and the neurological 
examinations also did not support the Veteran's contentions.  
He opined that the Veteran's radicular symptoms in his legs 
were not the result of his service-connected back disability. 

The Board notes that generally when a Veteran contends that a 
service-connected disorder has caused or aggravated a 
secondary disability, there must be competent medical 
evidence of such causation or aggravation.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 
(1994).  

For service connection to be granted on a secondary basis, 
the record must show: (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and, (3) 
medical nexus evidence establishing a connection between the 
current disability and the service-connected disability.  
Wallin, supra.  However, in this instance there is no medical 
nexus evidence establishing a connection between the 
Veteran's claimed nerve condition and his service-connected 
degenerative joint disease of the lumbar spine at L4-L5, L5-
S1.  In addition, to giving a negative nexus opinion the VA 
examiner also stated that a sensory examination did not 
reveal any abnormality in the lower extremities.  Therefore, 
the Board finds that there is no medical evidence to 
establish that the Veteran's bilateral leg disabilities are 
the result of his service-connected back disability. 

The Board also notes that a layperson is competent to testify 
in regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998). 

Given these facts, the Board finds that service connection 
for nerve condition of the legs bilaterally must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Bilateral Hip Condition

The Veteran did not suffer from a hip disability in service 
and there is no evidence suggesting that his hip disability 
is directly related to service.  The Veteran testified that 
the believed his hip disability to be related to his back 
disability.  Therefore, there is no basis for direct service 
connection for a bilateral hip disability.  38 U.S.C.A. § 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

The Veteran testified that he has current bilateral hip 
condition secondary to his degenerative joint disease of the 
lumbar spine.  He testified that he had numbness and tingling 
of the hips.  He also testified that he had trouble standing 
and felt off balance and wobbly. 

At the Veteran's October 2004 VA examination he stated that 
he had bilateral hip pain, right greater than left, that was 
a continuation of the pain he experienced in his back.  It 
was an aching sensation and stiffness of the hips that 
occurred every day but was worse when he had flare-ups of his 
lumbar spine.  The VA examiner diagnosed him with bilateral 
hip strain.  He stated that the Veteran's physical 
examination radiology results were not consistent with 
significant hip injury.  He further stated that it was 
atypical for hip pain to be caused by such a mild degree of 
degenerative disc disease that was appreciated at his 
examination.  He concluded that given the radiology results 
it was more than likely that the Veteran's back pain was 
musculoskeletal in origin and therefore, it was less likely 
then not that his hip condition was secondary to his service-
connected lumbar spine degenerative joint disease.  

As noted above, when a Veteran contends that a service-
connected disorder has caused or aggravated a secondary 
disability, there must be competent medical evidence of such 
causation or aggravation.  Wallin, supra.  However, in this 
instance there is no medical evidence establishing a nexus 
relationship between the Veteran's bilateral hip condition 
and his degenerative joint disease of the lumbar spine.  The 
VA examiner stated that it was less likely then not that his 
hip condition was secondary to his degenerative joint disease 
of the lumbar spine and he based this opinion on the 
Veteran's radiology results and examination of the Veteran.  
Therefore, the Board finds that the Veteran's bilateral hip 
condition is not secondary to the Veteran's service-connected 
degenerative joint disease of the lumbar spine.  There is no 
medical evidence in the record to the contrary.

In addition, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998). 

Given these facts, the Board finds that service connection 
for a bilateral hip condition must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  









ORDER

A disability rating in excess of 40 percent for degenerative 
joint disease of the lumbar spine is denied

The Board having determined that new and material evidence 
has been presented, reopening of the Veteran's claim for 
service connection for right leg disability is granted.

Service connection for a right leg disability, to include as 
secondary to degenerative joint disease of the lumbar spine 
is denied.  

Service connection for a left leg disability, to include as 
secondary to degenerative joint disease of the lumbar spine 
is denied.  

Service connection for bilateral hip disability, to include 
as secondary to degenerative joint disease of the lumbar 
spine is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


